Citation Nr: 0118985	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-21 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
evaluation for the veteran's service-connected low back 
disability.

2.  Entitlement to an increased disability rating for the 
veteran's service-connected  low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
May 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which reduced the evaluation 
assigned the veteran's service-connected low back disability 
from 60 percent to 40 percent disabling.

The Board initially notes that although the instant appeal 
originates from a rating decision which reduced the 
evaluation assigned the veteran's low back disability, based 
on the veteran's arguments the RO has addressed both the 
propriety of the reduction as well as whether an increased 
rating for the low back disability is warranted.  Therefore, 
the issues on appeal are as listed on the title page of this 
decision.  

The veteran, in his November 1999 substantive appeal, 
requested a hearing before a traveling member of the Board.  
The record reflects that in June 2001, the day before the 
hearing, the veteran's representative faxed a statement by 
the veteran to the RO, in which the veteran indicated that he 
wished to withdraw his hearing request.  The veteran did not 
in fact appear for his hearing before a traveling member of 
the Board scheduled to be held at the RO.

Other issues

The veteran, at a May 1996 hearing before a hearing officer, 
as well as in several other statements on file, alleged that 
he developed gastrointestinal disability from the use of pain 
relievers prescribed to him for his service-connected low 
back disability.  The matter of entitlement to service 
connection on a secondary basis for gastrointestinal 
disability is referred to the RO for appropriate action.

The Board also notes that the veteran, in November 1999, 
contended that he was unable to work because of his low back 
condition.  In March 2000, the RO provided the veteran with a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, and requested that he 
complete and return the form if he desired to claim 
entitlement to a total rating based on unemployability due to 
service-connected disabilities; the record reflects that he 
never returned the form.  


FINDINGS OF FACT

1.  In August 1998, the RO proposed reduction of the 
veteran's 60 percent evaluation for his service-connected low 
back disability.

2.  In November 1998, the RO reduced the veteran's 60 percent 
disability evaluation for his low back disability to 40 
percent disabling, effective February 1, 1999.

3.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected disability as to warrant reduction in the assigned 
60 percent disability rating.

4.  The veteran's low back disability is manifested by 
radiating low back pain, intermittent right lower extremity 
numbness, muscle spasm and restricted range of motion.


CONCLUSIONS OF LAW

1.  The November 1998 rating reduction was not in accordance 
with the law, and the veteran is entitled to restoration of a 
60 percent disability rating for low back disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.344(c) (2000).
 
2.  The criteria for a rating in excess of 60 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that the 60 percent evaluation 
formerly assigned for his service-connected low back 
disability be restored.  He has also requested an increased 
evaluation for his service-connected low back disability.  

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issues on appeal.

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for restoration of a 60 percent evaluation for 
his low back disability, as well as for a higher evaluation 
for the disability.  Moreover, the RO has provided the 
veteran with current VA examinations of the referenced 
disability.  There is no indication of any outstanding 
evidence which should be obtained.  

The Board further observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument with respect to the issues on 
appeal.

In sum, therefore, the facts relevant to this appeal have 
been properly developed and there is no further action 
required to be undertaken to comply with the provisions of 
the VCAA. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Specific rating considerations

Under Diagnostic Code 5293, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of terminology such as "minimal" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2000).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (2000); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2000).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344 (2000). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

By rating action of March 1978, the RO granted the veteran's 
claim of entitlement to service connection for low back 
strain.  A 20 percent evaluation was assigned under 
Diagnostic Code 5295.  

A May 1995 rating decision increased the evaluation assigned 
the low back disability to 40 percent disabling effective May 
8, 1995, and changed the operative Diagnostic Code from 5295 
to 5293, based on findings of  degenerative joint disease of 
the lumbosacral spine with radiculopathy.  The rating 
decision was based on a May 1995 VA examination report which 
showed, inter alia, gait abnormalities, limited range of 
lumbar spine motion, bilaterally diminished deep tendon 
reflexes and X-ray evidence of disc degeneration or 
herniation in the lower lumbar spine.  

The RO, in a June 1996 rating action, increased the 
evaluation assigned the low back disability to 60 percent 
disabling, effective May 8, 1995.  The grant of a 60 percent 
evaluation was based upon records including VA treatment 
reports for December 1993 to January 1996 which showed the 
presence of pain with walking and with movement of the low 
back productive of limited motion; his symptoms were noted to 
improve with physical therapy.  The treatment reports note 
the absence of any evidence of foot drop.  Also of record is 
the report of a March 1996 Magnetic Resonance Imaging (MRI) 
study which showed the presence of small disc protrusions at 
L4-L5 and L5-S1 and diffuse disc bulging at L2-L3 and L3-L4.  
The June 1996 rating decision was also based on a February 
1996 electromyograph (EMG) report showing evidence of a right 
L5 radiculopathy without any further evidence of plexopathy, 
mononeuropathy, or myopathy. 

In connection with a claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, the veteran was afforded VA general medical and 
orthopedic examinations in July 1996.  He complained of 
constant low back pain with numbness, tingling and radiation 
to the right lower extremity.  He denied any bowel or bladder 
difficulties.  He reported that he used a back brace, cane, 
and a lumbar roll for the alleviation of his symptoms.  
Physical examination showed that the veteran tended to lean 
forward and somewhat to the side, and that his gait was 
antalgic, although he was able to heel and toe walk, tandem 
walk and fully squat without difficulty.  There was no 
evidence of atrophy in the lower extremities, and sensation 
and strength were well maintained.  There was some flattening 
of the lumbar lordosis and increase in the lumbar paralumbar 
muscle tone.  Range of lumbar motion testing disclosed 
forward flexion to 50 degrees, extension to 20 degrees, right 
and left lateral flexion to 25 degrees, and rotation to 30 
degrees; there was objective evidence of pain with flexion 
and extension.  Deep tendon reflexes were intact.  The 
examiner concluded that the veteran was restricted in his 
ability to repetitively bend, lift and climb.  The veteran 
was diagnosed with chronic lumbar strain with degenerative 
disc disease.

The veteran was also afforded a VA neurological examination 
in July 1996, at which time he reported that treatment 
modalities including physical therapy, exercise, a TENS unit, 
a back brace, and medications had been unhelpful.  Physical 
examination disclosed that the veteran had 5/5 motor strength 
throughout.  Straight leg raise testing on the right was 
negative.  Sensory examination was somewhat consistent with 
possible decreased pinprick of the right foot, but was 
otherwise intact.  The veteran's gait was described as 
normal, although the examiner noted that the veteran 
apparently felt the need to use a cane for stability.  The 
examiner concluded that the veteran appeared to have a right 
L5 radiculopathy. 

Based on the July 1996 examination reports, a rating decision 
dated in August 1996 continued the 60 percent evaluation 
assigned the veteran's low back disability.

The veteran, in April 1998, reported that his low back pain 
was so severe that he wanted surgery.  He indicated that he 
had tried pain medications, a back belt, a TENS unit, heat 
and a lumbar roll with no success, and that surgery had been 
recommended by two physicians.  

VA orthopedic and neurological examinations were completed in 
June 1998 as part of routine future examinations to assess 
the current severity of his low back disability.  At the 
veteran's orthopedic examination, the examiner noted that the 
veteran's claims file was not available for review, only a 
"local VA file."  The veteran reported that he would be 
undergoing back surgery in the future and that he was 
scheduled for an appointment with neurosurgery later that 
day.  The veteran complained of constant low back pain with 
numbness and tingling into his right hip and right lower 
extremity.  He also reported experiencing right lower 
extremity weakness and indicated that he had fallen on 
several occasions.  The veteran indicated that he experienced 
increased low back pain when bending or lying supine, and 
that any movement invoked increased back pain.  He reported 
experiencing constant low back stiffness, fatigability and 
lack of endurance.  He denied any bowel or bladder 
incontinence.  The veteran reported that he did not use 
medications on a daily basis and that he had experienced only 
short term partial relief of his low back symptoms with 
physical therapy, exercise, a TENS unit and medications.  The 
veteran reported experiencing flare ups typically up to four 
times each week, but sometimes on a daily basis.  He reported 
that his flare ups were precipitated by weather and by 
movement, and he indicated that he would rest during 
intervals of his flare ups.  

The veteran presented on physical examination using a cane, 
which, to the examiner, did not appear to be a necessity.  
The veteran exhibited prominent pain behaviors on 
examination, including guarding, grunting, and sighing with 
examination maneuvers and any spontaneous movement.  His gait 
was slow and antalgic, and the veteran leaned forward and to 
the side.  He was able to sit for 20 minutes and to stand 
intermittently, and he was able to squat about half of 
normal.  The examiner noted that the veteran was able to bend 
forward to remove and replace his shoes, socks and trousers.  
Range of lumbar motion testing disclosed flexion to 10 
degrees, extension to 0 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 5 degrees, and lateral 
rotation to 5 degrees, bilaterally; the examiner described 
the above ranges of motion as invalid.  The veteran exhibited 
a 5 degree thoracolumbar scoliosis when standing, and stood 
leaning forward 15 degrees at the waist; his pelvis was not 
level in the standing position.  He also exhibited flattened 
lumbar lordosis with normal paraspinal muscle tone without 
evidence of spasm.  There was tenderness in the right 
sacroiliac and lumbosacral areas, and the veteran reported 
pain on straight leg raise testing.  His deep tendon reflexes 
were intact, bilaterally, as were his sensation and strength.  
No muscle atrophy was evident.  The veteran was able to heel 
and toe walk with complaints of increased low back pain.  X-
ray studies of the lumbosacral spine showed stable alignment, 
with no evidence of degenerative changes.  

The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine with spinal stenosis and 
radiculopathies, as well as with chronic pain syndrome.  The 
examiner noted that the range of lumbar motion exhibited by 
the veteran on examination was inconsistent with the 
examiner's observation of the veteran during other portions 
of the examination.  The examiner noted that he was unable to 
determine if there was any other significant limitation in 
range of motion.  The examiner also noted that the veteran's 
description of the frequency of his exacerbations requiring 
bed rest was not consistent with his history of attending 
school full time.  The examiner indicated that since the 
veteran's pain behaviors and complaints were not fully 
supported by objective findings, he would refer the veteran 
for a psychiatric examination.  In an August 1998 addendum to 
the examination report, the examiner reported that the 
veteran had failed to report for a scheduled MRI study.   

At the June 1998 VA neurological examination, the veteran 
complained of severe pain radiating to his right lower 
extremity.  The veteran also reported right leg weakness and 
numbness and indicated that exacerbations of his back 
disability could incapacitate him for several days after 
sudden movement or changes in weather.  The veteran reported 
using a cane for ambulation.  He reported that he had normal 
bowel and bladder function.  On physical examination, the 
veteran was noted to be dramatic in exhibiting his distress.  
Right leg strength was 5/5, although the veteran exhibited 
give way weakness.  His muscle tone was excellent, and rapid 
alternating movements were normal.  Muscular development was 
described as excellent throughout both legs.  Pronator drift 
was negative and there was no atrophy, fasciculation or 
tremor.  Deep tendon reflexes were 2/4 throughout and 
symmetrical, and light touch was intact.  However, pin prick 
was decreased in the right leg in the L5 dermatomal 
distribution.  Vibratory sensation and double simultaneous 
extinction were normal.  The veteran's gait was very stiff on 
the right, but actually changed depending on observation and 
activity.  The veteran was able to toe and heel walk without 
difficulty.  His tandem gait, while dramatic, was 
neurologically unremarkable.  

The veteran was diagnosed with right L5 radiculopathy, as 
shown by objective criteria, although the examiner noted that 
the veteran certainly exaggerated his complaints and 
examination findings.  An associated EMG study of July 1998 
noted that the veteran presented with diminished range of 
lumbosacral motion and positive straight leg raising on the 
right.  Reflexes were 1+ and symmetric, and there was patchy 
decreased sensation in the right lower extremity.  The study 
showed findings suggestive of likely right L5 radiculopathy 
and likely milder S1 radiculopathy of the right more than the 
left.  The study also suggested the presence of lumbar 
stenosis with evidence of myelopathic irritation at the 
bilateral L4 through S1 paraspinal muscles, but with no 
evidence of a right lower extremity peripheral neuropathy or 
focal nerve entrapment at the sural or peroneal nerves, or 
any evidence of a myopathy.

On file is the report of a July 1998 VA psychiatric 
examination.  The veteran reported at that time a history of 
incarceration for approximately 8 years secondary to 
receiving stolen credit cards and assault.  The veteran 
indicated that following his release from incarceration, he 
worked odd jobs and tried establishing his own business, 
although he stopped working altogether because of back pain.  
The veteran reported that he was currently a full time 
student.  The veteran reported that his low back pain was not 
constant in nature [as was reported at his June 1998 
examinations].  The examiner concluded that the veteran did 
not appear to be exaggerating the difficulty he experienced 
because of his low back pain.

Based on the above examination reports, as well as VA 
treatment reports for 1998 and the veteran's purported 
failure to report for the August 1998 MRI, the RO, in August 
1998, proposed to reduce the evaluation assigned the 
veteran's low back disability from 60 percent to 40 percent 
disabling.  The veteran was advised in a letter dated in 
September 1998 of the proposed rating reduction, and informed 
that he could submit evidence showing that his low back 
condition had not improved and/or request a hearing within 60 
days of the proposed rating reduction.  No communication was 
thereafter received with respect to the proposed rating 
reduction from either the veteran or his representative, and 
in a November 1998 rating decision, the RO reduced the 
evaluation assigned the veteran's low back disability from 60 
percent to 40 percent disabling, effective February 1, 1999.

The veteran thereafter underwent a preoperative discogram of 
his lumbar spine in December 1998 which produced concordant 
pain at L3-L4 and L4-L5.  A subsequent Computed Tomography 
(CT) scan of the lumbar spine in December 1998 showed, at the 
L3-L4 level, an area of annular tear with a radial fissure 
extending to a right posterior paracentral location, as well 
as a right paracentral disc protrusion with a small 
inferiorly migrated disc herniation.  At the L4-5 level, the 
CT scan showed the presence of a small broad-based central 
disc protrusion at L4-L5 and other findings consistent with 
areas of annular tear, without radial fissuring.  At the L5-
S1 level, the CT scan demonstrated several areas of annular 
tear and evidence of a small right paracentral disc 
herniation.  

On file is a February 1999 letter by a VA nurse which 
indicates that, following evaluation by EMG, MRI and 
discogram, the veteran was determined by his neurosurgical 
physicians to be a candidate for 2 level back fusion.  The 
author indicated that the veteran currently required a 
thoracic lumbar sacral brace to support his back.  According 
to the author, the veteran elected to delay his back surgery 
until after June 1999, when he completed his schooling.

On file is the report of an August 1998 MRI study, which was 
received in March 1999.  The study showed the presence of 
broad-based central disc herniation at L3-L4 and L4-L5, 
resulting in moderate ventral impression upon the thecal sac.  
Mild bilateral facet degenerative changes were also noted at 
the referenced levels.  The study also showed the presence of 
mild disc bulging and annular tear at L2-L3 with mild ventral 
thecal sac impression, as well as small noncompressive 
central disc herniation at L5-S1.  The neural foramina were 
patent.

A March 1999 rating decision continued the 40 percent 
evaluation for the veteran's low back disability.

In a May 1999 statement, the veteran indicated that he in 
fact had reported for the MRI scheduled in August 1998.  He 
also challenged the findings of the June 1998 orthopedic 
examiner.

In July 1999, the veteran underwent lumbar spine fusion with 
the implantation of intervertebral cages on the L3-L4 and L4-
L5 spaces.  Postoperative CT scan showed that alignment and 
anterior fusion were intact.  The veteran was placed on an 
exercise regimen.  

In an August 1999 rating decision, the RO assigned the 
veteran a temporary total evaluation for his low back 
disability for July 21, 1999, to August 31, 1999, on the 
basis of his recent surgery; effective September 1, 1999, the 
evaluation assigned the veteran's low back disability was 
reduced to 40 percent.

The veteran was afforded a VA orthopedic examination in 
September 1999, at which the veteran indicated that he no 
longer used a cane, per his treating physician's orders; he 
indicated that he still wore a brace and he reported 
experiencing imbalance.  The veteran complained of pain with 
occasional radiation to his right lower extremity, as well as 
muscle spasms and tightness; the veteran reported that he 
used muscle relaxants for the relief of his symptoms.  The 
veteran reported that he had graduated from photography 
school but was currently unemployed.  

The examiner noted that physical examination was difficult 
because the veteran was very stiff.  His gait was stiff, slow 
and deliberate, but well balanced.  There was straightening 
of the lumbar spine with loss of the normal lordotic 
curvature.  The veteran's range of lumbar motion was limited 
by about 90 percent in all directions due to subjectively 
expressed stiffness and pain in the low back.  The veteran's 
lower extremities were neurovascularly intact.  His ankle 
reflexes were 2+ and his patellar reflexes were 1+.  His 
strength was 5/5 and sensation was intact.  Straight leg 
raise testing was equivocal.  

The veteran was diagnosed with degenerative disc disease and 
disc herniation, status post laminectomy and surgical cage 
implantation in the intervertebral spaces; as well as status 
post excision of the spinous processes of the L4 and L5 
vertebral bodies and chronic low back pain.  The examiner 
noted that the veteran was in a postoperative state, and that 
a complete assessment was therefore difficult.  However, he 
indicated that the veteran was currently in mild to moderate 
discomfort.

On file is the report of a September 1999 VA neurological 
examination, at which time the veteran reported that since 
his recent surgery he continued to experience pain radiating 
to the lower extremities, but that the pain was improved.  He 
reported experiencing constant muscle spasms, especially in 
the morning, and he indicated that his low back pain was 
bearable, as long as he took his medications.  The veteran 
reported that he was disabled more from the pain and muscle 
spasms than from any weakness.  He indicated that he had not 
started on physical therapy yet and experienced problems with 
walking and driving.  The veteran reported that he had 
attended college for the last two years and had learned to 
perform art photography.  

Post surgical X-ray studies showed L3-L4 and L4-L5 back cages 
with preservation of spinal alignment.  Physical examination 
disclosed the presence of a scar in the midline of the back 
which was well healed; there was some tenderness and 
increased consistency of the underlying muscles.  The veteran 
exhibited severe movement limitation with an inability to 
turn or bend.  Sensory examination showed no deficits.  
Examination of the lower extremities showed relatively intact 
muscle strength, although it was difficult to evaluate 
because of severe pain limitation in the lower back.  There 
was minimal increased muscle tone in the lower extremities, 
more so on the right.  Deep tendon reflexes were 1 at the 
knees, and 2 at the ankles.  The veteran exhibited difficulty 
with walking, and he walked in a bent manner.  There was no 
appreciable ataxia, but the veteran's walk was slightly wide-
based.  He was unable to do a tandem or heel and toe walk 
because of pain limitation, and he was unable to squat.  The 
examiner concluded that the veteran had severe pain 
limitation which limited his activity and prevented him from 
holding a job at the moment.  It also affected his activities 
of daily living.  He noted that neurological examination was 
abnormal, but that he was unsure if there was any lower 
extremity weakness.

In December 1999, the veteran complained of muscle spasms 
affecting his back, which were worse in the morning.  
Physical examination disclosed limited range of lumbar spine 
motion, with tenderness and tautness of the back.  Sensation 
was intact to pin prick, and muscle strength was 5/5 
bilaterally; he exhibited good range of lower extremity 
motion, with normal muscle bulk and no asymmetry.  The 
records show that the veteran thereafter exhibited gradually 
improved muscle spasms on examination, and that he slowly 
decreased his reliance on a back brace.  By April 2000, the 
veteran was noted to have returned to work, although he still 
had occasional spasms and numbness, with limited range of 
motion; he no longer wore a back brace although he was 
limited to lifting no more than 50 pounds.  An August 2000 
treatment note indicates that the veteran complained of lower 
flank pain radiating to his shin.  He reported that he was 
able to walk several blocks.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 2000, at which time he reported that he was 
currently using muscle relaxants for the relief of his 
symptoms.  He testified that he had undergone physical 
therapy for 10 weeks with some improvement, and that he 
exercised.  He testified that he had recently been hired as a 
photographer, and did portraits.  The veteran indicated that 
he still had radiating pain, although the pain was of a 
different nature.  He also reported problems with prolonged 
standing, sitting and walking.  He indicated that, per his 
doctor's orders, he no longer wore a back brace.  The veteran 
testified that he experienced muscle spasms of varying 
duration as well as limited low back motion and occasional 
tingling and numbness of his right leg.

In a September 2000 decision, the hearing officer who 
conducted the veteran's June 2000 hearing concluded that 
substantial improvement in the veteran's low back disability 
had not been shown as of February 1, 1999.  The hearing 
officer therefore restored the 60 percent evaluation for low 
back disability, effective February 1, 1999; granted a 
temporary total evaluation for the low back disability for 
the period from July 21, 1999, to December 1, 1999; and 
continued the reduction in the evaluation assigned the low 
back disability to 40 percent, effective December 1, 1999.  
The hearing officer explained that while substantial 
improvement had not been demonstrated by February 1, 1999, 
outpatient treatment records following the veteran's July 
1999 surgery demonstrated improved symptoms warranting a 
reduction of the evaluation assigned the disability effective 
December 1, 1999.


Analysis

1.  Restoration of a 60 percent evaluation for low back 
disability

Initial matters

The Board initially notes that the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 60 percent 
evaluation had not been in effect for a period of five years 
or more.  The 60 percent evaluation was in effect from May 8, 
1995, until the reduction, which ultimately was effective 
December 1, 1999.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 
5 Vet. App. 413, 418 (1993).  

Although the June 2000 hearing officer decision modified the 
effective date of the reduction to December 1, 1999, the 60 
percent evaluation still was not in effect for a period of 
five years or more.  The Board further observes that the 
decision of the June 2000 hearing officer to modify the 
effective date of the reduction from February 1, 1999 to 
December 1, 1999 does not itself render the November 1998 
rating reduction void ab initio.  See VAOPGCPREC 31-97 
(August 29, 1997) [the reduction of a disability rating, if 
otherwise supportable, is not rendered void ab initio by 
virtue of error in the assignment of the effective date].

The Board further notes that due process considerations 
appear to have been complied with respect to the reduction.  
See 38 C.F.R. § 3.105(e) (2000).
The veteran has not contended otherwise.  

Discussion

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. 38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is insufficient medical evidence of record which establishes 
that the veteran's service-connected low back disability 
improved. 

When the RO originally granted the 60 percent rating for the 
veteran's low back disability, the rating decision was based 
on treatment reports showing limited range of lumbar motion, 
as well as an MRI study documenting the presence of small 
disc protrusions and disc bulging at multiple levels, and an 
EMG report suggestive of the presence of a right L5 
radiculopathy.  While not specifically mentioned by the RO in 
its June 1996 rating decision, the Board notes that VA 
examination in May 1995 also documented the presence of 
reduced range of lumbar spine motion, as well as diminished 
deep tendon reflexes.  

The Board also notes that the 60 percent evaluation was 
continued by the RO following VA examinations in July 1996 
documenting complaints of constant low back pain with 
numbness, tingling and radiation to the right lower extremity 
and clinical findings including an antalgic gait, normal 
heel, toe and tandem walk, normal intact deep tendon 
reflexes, negative straight leg raising test, well maintained 
strength in the lower extremities, some sensory disturbance 
in the right lower extremity, increase in the lumbar 
paralumbar muscle tone and diminished range of lumbar motion; 
the veteran was also noted to have evidence of a right L5 
radiculopathy and a restriction in his lifting capacity.

The November 1998 rating decision reducing the rating 
assigned the veteran's low back disability to 40 percent 
relied on the reports of June 1998 VA examinations, as well 
as VA treatment reports for 1998 and the veteran's purported 
failure to report for an MRI study in August 1998.  The Board 
notes, however, that the complaints recorded at the veteran's 
June 1998 examinations, namely of radiating low back pain 
affecting his right lower extremity, refractory to numerous 
treatment modalities, were essentially the same as those 
recorded at the veteran's earlier examinations in July 1996.  
Indeed, the Board notes that the veteran reported increased 
symptomatology at his June 1998 examinations, and even 
indicated that he was being evaluated for possible surgical 
intervention.  More importantly, the reports of the veteran's 
June 1998 reexaminations contained substantially the same 
evidence as that provided by the veteran's May 1995 and July 
1996 VA examinations, as did the report of the July 1998 EMG 
and August 1998 MRI.  The reports of the May 1995 and July 
1996 examinations documented variable gait disturbances, 
restricted range of low back motion, variably diminished 
reflexes and diagnostic evidence of disc degeneration or 
herniation.  The veteran was able to heel and toe and tandem 
walk, and squat.  Strength was maintained in his lower 
extremities, without any evidence of atrophy, and straight 
leg raise testing on the right was negative, although some 
possible decreased sensation affecting the right foot was 
noted.  The Board notes that evidence suggestive of an L5 
radiculopathy and of lumbar disc protrusions was documented, 
respectively, in February 1996 EMG and March 1996 MRI 
reports.

The June 1998 examination reports, in comparison, noted that 
the veteran's gait was abnormal at times, that he was able to 
heel and toe walk and tandem walk without difficulty, that he 
had full strength of the lower extremities without evidence 
of atrophy, that his reflexes were intact, and that there was 
decreased sensation in the L5 dermatomal distribution of the 
veteran's right leg.  These findings are essentially the same 
as those recorded variously at his May 1995 and July 1996 VA 
examinations.    

The Board points out, moreover, that neither examination 
report included a review of the veteran's claims file, 
including the VA outpatient treatment reports for April 1998 
suggesting that the veteran was seeking surgical intervention 
for his low back complaints.  See Tucker v. Derwinski, 2 Vet. 
App. 201 (1992) [reversing VA's reduction of an appellant's 
schedular rating based on examination report which did not 
include a review of the claims folder by the examiner].  
Moreover, the record reflects that the neurologist determined 
that there was clinical evidence of L5 radiculopathy, and the 
orthopedic and neurological examiner diagnosed the veteran 
with degenerative disc disease and L5 radiculopathy, 
respectively.  


The Board acknowledges that the June 1998 orthopedic and 
neurological examiners questioned the veteran's effort on 
examination, concluding that he was exaggerating his 
complaints and performance on examination to some extent.  
While this does not speak well of the veteran, in and of 
itself it does not furnish a basis for a reduction in his 
compensation.  In other words, if the medical evidence of 
record was indicative of pathology consistent with that 
warranting the assignment of a 60 percent rating, the rating 
could not be reduced based on the veteran's exaggeration of 
other pathology.  The Board additionally notes in this 
connection that notes that the July 1998 psychiatric 
examination requested by the orthopedist indicated that the 
veteran was not exaggerating his symptoms, and that shortly 
after the examinations, the veteran in fact underwent surgery 
on his low back for the alleviation of his symptoms.

The Board notes a July 1998 EMG report documented the 
presence of diminished reflexes, a positive straight leg 
raise, and patchy decreased sensation in the right lower 
extremity, and that diagnostic testing revealed findings 
suggestive of the presence of lumbosacral radiculopathy.  
Moreover, the MRI study in August 1998, which was 
constructively before the RO at the time of the November 1998 
rating decision, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), showed broad-based central disc herniation at 2 
levels with mild bilateral facet degenerative changes, and 
small noncompressive central disc herniation at a third 
level.  Neither the EMG report nor the MRI report show 
improvement in the veteran's low back disability.  

Of particular concern to the Board is the fact that at least 
part of the reasoning behind the reduction in the veteran's 
disability rating was his purported failure to report for the 
MRI examination in August 1998.  Subsequent events make 
clear, however, that he indeed did report for the MRI exam as 
he had contended.

In sum, therefore, the Board finds that neither the 
reexamination of the veteran's service-connected low back 
disability in June and July 1998 nor the VA outpatient 
treatment records for 1998 demonstrate improvement in the 
disability so as to warrant reduction in the assigned 
disability rating.

The Board notes that the June 2000 hearing officer, in his 
September 2000 decision, agreed that improvement had not been 
demonstrated in the veteran's low back disability by February 
1999, concluding instead that improvement sufficient to 
warrant reduction of the 60 percent rating was demonstrated 
as of December 1, 1999.  The Board notes that the hearing 
officer's decision was based solely on VA treatment reports, 
rather than on the report of a VA examination.  See 38 C.F.R. 
§ 3.344(c).  In any event, the Board notes that the treatment 
reports indicate that the veteran underwent surgery in July 
1999 involving the fusion of two lumbar levels and the 
insertion of intervertebral cages at those levels.  The 
veteran thereafter reported continued radiating pain, though 
lessened in severity, and exhibited continued muscle spasms 
and numbness of the right leg.  He also continued to exhibit 
restriction in his range of lumbar spine motion.  In the 
Board's opinion, the treatment reports since the veteran's 
July 1999 surgery do not show improvement in his low back 
disability such as to warrant reduction of the evaluation 
assigned the disability.  Moreover, the record reflects that 
the last VA examinations afforded the veteran, in September 
1999, showed that the veteran's range of lumbar motion was 
limited by about 90 percent in all directions, with 
diminished patellar reflexes, increased muscle tone in the 
lower extremities and equivocal results on straight leg raise 
testing; he was also noted to have severe pain limitation 
which limited his activity and affected his activities of 
daily living.

Thus, for the reasons and bases expressed above the Board 
finds that the veteran is entitled to restoration of the 60 
percent disability rating for low back disability.  To that 
extent, the appeal is granted. 

2.  Increased rating for low back disability

As discussed in the previous section, a 60 percent evaluation 
for the veteran's low back disability has been restored and 
is currently in effect under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  This is the highest schedular evaluation 
available under this Diagnostic Code.

The Board has considered whether any diagnostic code other 
than 5293 may provide a basis for a schedular evaluation in 
excess of 60 percent.  However, the Board does not believe 
that any other rating code is as appropriate as Diagnostic 
Code 5293, and the veteran has pointed to none.  See Butts v. 
Brown, 5 Vet. App. 532, 537-540 (1993), and Tedeschi v. 
Brown, 7 Vet. App. 411, 413-4 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97 (December 12, 1997).

However, since a 60 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5293, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Consideration has been given by the Board to the decision of 
the Court in Bierman v. Brown, 6 Vet. App. 125 (1994).  Under 
Bierman, the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
In Bierman, it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (2000).

However, unlike the situation in Bierman, in which the Court 
remanded for consideration of separate ratings pursuant to 
Diagnostic Code 5293 and for paralysis of the peroneal nerve, 
the medical evidence does not indicate that there is a 
separately ratable disability such as foot drop present in 
this case.  The Board notes that while there is evidence of 
lumbar radiculopathy associated with the veteran's 
disability, his deep tendon reflexes, while occasionally 
diminished, have always been present on examination, and the 
veteran has consistently demonstrated full lower extremity 
strength.   Moreover, the most recent evaluation, in 
September 1999, noted that the veteran had normal ankle 
reflexes, and only slightly diminished patellar reflexes, 
which is hardly suggestive of a separately ratable 
neurological disability.  Foot drop has not been identified.

The veteran's non-specific neurologic complaints associated 
with his service-connected back disability are specifically 
contemplated in Diagnostic Code 5293.  To provide a separate 
evaluation for such complaints would not be consistent with 
Esteban and Bierman and would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14. 

A separate disability rating cannot be assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, which pertains to 
limitation of motion.  A precedent opinion of the General 
Counsel of VA, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).  Thus, 
evaluation of limitation of motion under Diagnostic Code 5292 
in addition to evaluation under Diagnostic Code 5293 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  As discussed in detail above, 
the law and the evidence of record does not provide a basis 
for the assignment of a schedular evaluation in excess of 60 
percent for the veteran's low back disability.  



ORDER

The 60 percent rating for low back disability is restored, 
effective the date of the reduction, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to a disability rating in excess of 60 percent 
for low back disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

